     Case 2:20-cv-01519-JAM-GGH Document 15 Filed 04/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TANISHIA SAVANNAH WILLIAMS,                        No. 2:20-cv-01519 JAM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    MICHAEL PALLARES, Acting Warden,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. ECF Nos. 8, 10. There currently

18   exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner,

19   105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

21   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s motions for appointment of

24   counsel (ECF Nos. 8 and 10) are denied without prejudice to a renewal of the motion at a later

25   stage of the proceedings.

26   Dated: April 13, 2021
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
